MEMORANDUM***
Plaintiff First Pacific Advisors, Inc., appeals the district court’s grant of summary judgment in favor of Defendant Vantage-point Investment Advisors. On de novo review, Am. Bankers Ass’n v. Gould, 412 F.3d 1081, 1085 (9th Cir.2005), we affirm.
Defendant did not breach any provision of the parties’ contract. The contract allowed Defendant to withdraw its funds at any time. The contract contained no requirement for Plaintiff to keep a minimum balance, nor any requirement to pay Defendant except for services actually rendered with respect to funds in the account.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.